Citation Nr: 1706817	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 through September 1968.  He had combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested initially that a Board hearing be scheduled.  He later withdrew that request, and instead, asked that he be afforded an informal hearing before a VA Decision Review Officer (DRO).  An informal hearing was held in December 2012.  A transcript of those proceedings is associated with the record.

The Board remanded this matter in November 2015 for further development, to include:  obtaining the records for identified treatment received by the Veteran since December 2012; arranging a new VA examination to determine the nature and etiology of the Veteran's psychiatric disorder; and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The development ordered by the Board in the November 2015 remand has been completed.  The matter now returns to the Board for de novo review.

The Veteran was represented initially in this matter by The American Legion.  In January 2017, however, the Veteran executed a new VA Form 21-22 that appoints Andrew R. Rutz to act as his new appointed representative.  The Board recognizes this change in the Veteran's representation.


FINDINGS OF FACT

1.  The Veteran had combat service in Vietnam.

2.  The Veteran has previously had adjustment disorder with depressed mood and anxiety that did not occur during his active duty service, was not sustained during service, and was not caused by an injury or event that occurred during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A May 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, service treatment records, service personnel records, and VA treatment records have been obtained and associated with the record.  The Veteran was also afforded VA psychiatric examinations in September 2009 and March 2016.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claim submissions, the Veteran asserts entitlement to service connection for PTSD.  Based upon evidence in the record which suggests that the Veteran may have a psychiatric diagnosis other than PTSD, the Veteran's claim was expanded previously by the Board in order to consider possible service connection for all acquired psychiatric disorders, including PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

Given the Veteran's specific assertions, the Board notes also that, in order to establish service connection for PTSD specifically, the medical evidence must show a PTSD diagnosis formed in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The record reflects that VA concedes the occurrence of the Veteran's combat-related stressors.  Still, the question remains whether the Veteran has a PTSD diagnosis, and if so, whether that condition was caused by his combat stressors.  In regard to other psychiatric diagnoses that are shown in the record, the award of service connection will depend on an evidentiary showing of the three elements identified in 38 C.F.R. § 3.303 (a).

The Veteran's service treatment records reflect no in-service complaints, treatment, subjective findings, or diagnoses of any psychiatric symptoms or disorders.  Medical examinations conducted at the time of the Veteran's enlistment and separation revealed normal psychiatric findings.  Indeed, the Veteran expressly denied having any history of psychiatric problems during those examinations.

Post-service VA treatment records show that the Veteran sought initial psychiatric treatment in July 2009.  Notably, depression and PTSD screens conducted prior to that initial treatment in May 2007 were negative.  Moreover, the Veteran denied having PTSD-related symptoms such as:  re-experiencing stressful events over the past month; having nightmares or intrusive thoughts related to stressors; avoidance of situations that remind him of stressors; being constantly on guard, watchful or being easily distracted; or, feeling numb or detached from others, activities, or his surroundings.  A repeat depression screen conducted in February 2008 was also negative.

During the initial July 2009 treatment, the Veteran complained of depression and anxiety that he identified as being centered on family stress due to his spouse's and sons' substance abuse problems.  He elaborated that his spouse was addicted to pain medications and that his sons abused alcohol and drugs.  The Veteran reported other symptoms of helplessness, low energy, apathy, anhedonia, and depressed mood that had been ongoing for the past two months.  He denied having any previous psychiatric history.  Attending mental health staff diagnosed adjustment disorder with depressed and anxious mood.

The Veteran was afforded a VA psychiatric examination in September 2009.  The VA examiner, a licensed VA psychologist, reviewed the Veteran's claim file in conjunction with the examination.  The examiner acknowledged that the Veteran had combat duty in Vietnam and recited essentially the same psychiatric history as that reported above.

During the Veteran's interview with the VA examiner, the Veteran reported that he had been married since 1971 and that he had two adult sons.  He stated that he had been separated from his spouse twice previously but that he and his spouse were now getting along and attended car shows together.  Again, he reported that his spouse and sons had histories of substance abuse.  He reported that he had friends, but that he did not do activities with them.

Also according to the Veteran, he drank frequently after returning home from service and got into bar room brawls.  He reported also that he "wrecked some cars," apparently due to drunken driving; however, denied having any legal problems related to his drinking or fighting.  He reported that he now drinks rarely and that he most recently consumed a beer six months ago.

A mental status examination revealed that the Veteran had an anxious and depressed mood and mildly impaired recent memory marked by inability to recall four out of five words after five minutes delay and one of the last five presidents.  The Veteran reported that he experiences panic attacks and that his most recent attack occurred two weeks previously before when he became upset and confronted the county commissioner about a planned shutdown at his workplace.  He reported that his heart was pounding for 10 to 15 minutes.  The Veteran reported also that he had intrusive thoughts and nightmares approximately once a month.  He stated that he experienced flashbacks in 1968 and again in the 1990's, but apparently, was not experiencing those symptoms at present.  He stated that he startles easily when his wife tries to wake him.  He stated that he is also uncomfortable around fireworks but is able to tolerate them.  He stated that he avoided thoughts about war, did not watch a television series that he had on tape that was presumably about war, and did not attend functions at veterans groups because of his avoidance.  He stated that he does not feel like he wants to be close to people and that he is not as close to his family as he would like to be, although he did state that he loved his wife and sons.

Psychometric assessment tests administered by the VA examiner indicated findings that are inconsistent with a PTSD diagnosis.  Overall, the examiner determined that the Veteran's symptoms included persistent re-experiencing of traumatic events (recurrent and intrusive recollections and distressing dreams related to his stressors); persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (efforts to avoid thoughts, feelings or conversations associated with his stressors; efforts to avoid recollections of his stressors; and, feelings of detachment and estrangement from others); and, persistent symptoms of increased arousal (difficulty falling or staying asleep and exaggerated startle responses).  The examiner opined, however, that the Veteran was not experiencing clinically significant distress or impairment in his social, occupational, and other areas of functioning.

Based on the Veteran's history and the findings from the examination, the examiner diagnosed adjustment disorder with depressed mood and anxiety.  In applying the criteria for a PTSD diagnosis under the DSM-IV, the examiner observed that the Veteran did not meet Criteria F.  In that regard, the examiner remarked that the frequency of the Veteran's symptoms were relatively low (i.e., occurring monthly according to the Veteran) and reported distress was mild; although the Veteran did report at least moderate symptoms during psychiatric assessment tests.  Also, the examiner noted, although the Veteran reported that he does not feel as close to people and would like more involvement socially, he still reported that he maintained significant social contacts with his friends.  He also reported feelings of love for his family members, as well as concern, worry, and regret at times.  In sum, psychological tests support high levels of social introversion; nonetheless, the Veteran's combat experiences did not affect his social functioning.  Overall, the examiner opined, the Veteran's acute distress, depression, and anxiety are better accounted for by his reaction to situational stressors related to family and financial stressors.

In December 2011, the Veteran was followed for ongoing depression, self-isolation, weight gain, loss of interest and pleasure in hobbies, fatigue, sleep disturbance, and ruminations on stress related to his adult son and grandson.  The Veteran added that his spouse was ill with chronic obstructive pulmonary disorder (COPD).  The Veteran reported that he believed that he "may have had PTSD" after service in Vietnam.  A mental status examination revealed mild dysphoria and blunted affect but was otherwise apparently normal.  The Veteran received an ongoing diagnosis of adjustment disorder with depressed mood.

Records for subsequent VA treatment received by the Veteran show that repeated depression screens conducted in February 2013, January 2014, and March 2015 were all negative.  Those records reflect no ongoing complaints by the Veteran of psychiatric symptoms or problems, nor do they indicate any ongoing psychiatric treatment or diagnoses.

Pursuant to the Board's November 2015 remand, the Veteran was afforded a new VA psychiatric examination in March 2016.  The VA examiner, who is a licensed VA psychologist, reviewed the claim file in conjunction with the examination.  In doing so, he recited the same psychiatric history reported above.  In addition, the Veteran reported during the examination that he remained retired and that his adult son had moved out of his house two years ago.  He stated that he has three grandchildren.  He reported that he sees his older son approximately every other day and sees his younger son, who lives 140 miles away, approximately three times a year.  He stated that he took his granddaughter to school and to softball practices and games on a daily basis.  He reported that he also worked on restoring cars and that he met with friends for breakfast two or three times per week.  He stated that he also belonged to a car club and met with the club once a week and went to car shows and automotive swap meets.  He indicated that he performed most of the household chores and shopping because his spouse was having difficulties due to COPD.

The Veteran continued to report that he experienced adjustment difficulties after returning from service in Vietnam.  Although he described to the examiner PTSD-like symptoms that were occurring at that time, he stated that he did not seek treatment and that his issues decreased over time.  Consistent with the history reported above, the Veteran related that he did not seek treatment until 2009 when he sought treatment for adjustment disorder that was associated with multiple family and financial stressors.  The Veteran denied having current significant psychiatric issues, but did report ongoing sleep issues that he attributed to sleep apnea that he had diagnosed in 2009.

Although the Veteran denied having significant psychiatric issues, he did relate that he "would fall out of bed due to thunderstorms."  He reported also that he worked on his cars in the afternoons so as not to be required to work around other people.  The examiner also recorded comments by the Veteran in which he expressed concern and criticism about the current war in the Persian Gulf, and also, that he avoided activities with the VFW and movies and television shows about war.  A mental status examination was marked by the Veteran's desire initially to vent about his previous 2009 VA examination.  Still, after the Veteran had the opportunity to express his frustration with the previous examination, he demonstrated behavior and findings that were grossly normal.

The examiner noted that the Veteran's spouse and mother noted that the Veteran was "different" after he returned from Vietnam and that the Veteran was reporting some avoidance of war situations.  On review of the claims file and based on the Veteran's reported history, the examiner opined that any differences in the Veteran upon his return from Vietnam appear to have resolved for the most part prior to his being seen in 2009 for situational stressors.  As such, the examiner opined that it is less likely as not that the adjustment disorder diagnosed in 2009 is related to his in-service stressors.  According to the examiner, the Veteran appeared to be demonstrating minimal PTSD type symptoms that do not fit the full diagnostic criteria for PTSD, and, do not affect significantly his functioning level.  Furthermore, the examiner observed that the Veteran did not have any other behavioral health disorders.  On the foregoing basis, the examiner concluded that the Veteran does not have a current psychiatric disorder.

Of note, the VA examiner rendered a sleep apnea diagnosis.  Initially, the Board observes that a claim for service connection for sleep apnea, which was pending concurrently with the instant appeal, was denied in a February 2010 rating decision.  The Veteran did not an appeal of that denial.  Accordingly, there are no issues relating to the Veteran's sleep apnea that are presently on appeal, and any new claim would require consideration of the jurisdictional question of whether new and material evidence has been received.  Second, the Board notes that sleep apnea is a disorder with an origin and etiology that lies outside of the psychiatric realm.  Accordingly, although the Board is compelled by Clemons to extend the scope of the Veteran's appeal to include all acquired psychiatric disorders, a claim to reopen the previously denied claim of service connection for sleep apnea is outside the scope of this appeal.

The greater weight of evidence shows that the Veteran did not have psychiatric symptoms or a psychiatric disorder during his active duty service.  Although the Veteran has reported that he thought that he might have had PTSD symptoms immediately after returning home from service in Vietnam, there is simply no clinical or objective evidence in the record that supports the Veteran's lay contention.  Moreover, to the extent that the Veteran asserts that he had such symptoms, he has stated that those symptoms seemed to resolve and dissipate on their own over time.  Indeed, the Veteran has denied expressly having any significant psychiatric history prior to the onset of anxiety and depression for which he sought treatment in July 2009.  Consistent with the same, repeated screens for depression conducted prior to the initial treatment in July 2009 were negative.  Based on the foregoing, the evidence shows that the Veteran did not have a psychiatric condition prior to July 2009.

To the extent that the record shows that the Veteran received an adjustment disorder diagnosis in July 2009, the evidence shows that disorder did not result from any in-service events or stressors.  As the Veteran self-reported, his anxiety and depression symptoms seemed to be associated with stress associated with his family relationships, which in turn, were caused by his family members' substance abuse and financial stress.  Indeed, the Veteran reported the onset of his symptoms as being approximately two months before he sought treatment (i.e., approximately May of 2009).  Based on the noted history and findings from clinical evaluation during the September 2009 and March 2016 VA examinations, VA examiners conclude that the Veteran's adjustment disorder was more likely caused by situational stress.  Those conclusions are not rebutted by contrary opinions in the record and are supported by the evidence in the record.  As such, the Board assigns significant probative weight to the VA examiners' opinions concerning the etiology of the Veteran's adjustment disorder diagnosis.

Concerning the Veteran's assertion that he has PTSD, the evidence shows also that he does not have PTSD.  As mentioned, the Veteran's assertion that he had PTSD shortly after his separation from service is supported by statements from his spouse and mother who both attest that the Veteran's seemed to be behaving differently after his return from Vietnam.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Initially, the Board is concerned that such assertions seem to be rebutted by statements to the contrary made by the Veteran during his separation examination, during which, he expressly denied having any psychiatric symptoms or problems.  Moreover, a clinical examination conducted during the separation examination revealed normal psychiatric findings.  Further, during his 2009 VA treatment visits, the Veteran denied expressly having any prior history of significant psychiatric problems, which is contrary to the aforementioned lay assertions.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for compensation.  For that reason, the credibility of the lay assertions concerning the Veteran's behavior shortly after service is significantly diminished.

Additionally, even if the lay assertions concerning the Veteran's behavior shortly after service could be accepted on its face, neither the Veteran nor his spouse or mother are competent to interpret perceived symptoms as being manifestations of PTSD.  The diagnosis of psychiatric disorders are complex questions that entail detailed observation of symptoms and the application of accepted diagnostic criteria to those symptoms that are more appropriately performed by trained mental health professionals.  The question of whether the Veteran's symptoms nearly 50 years ago were early manifestations of a psychiatric disorder such as PTSD is complicated further by the passage of time and the fact that those symptoms were never observed and recorded in a clinical setting.  Given the complexity involved in interpreting the Veteran's early post-service symptoms, the Board is inclined to assign far greater probative weight to the negative opinions expressed by the VA examiners.

To the extent that one may argue that the early post-service symptoms described by the Veteran, his spouse, and his mother may have constituted early manifestations of a psychiatric disorder such as adjustment disorder, the Veteran has reported that those symptoms resolved over time.  The Board reiterates that he denied during treatment that he had any history of significant psychiatric problems prior to his initial treatment in 2009.  Based on the foregoing, the March 2016 VA examiner concluded that it is less likely as not that the adjustment disorder diagnosed in 2009 was related etiologically to his active duty service stressors.  That opinion is also not rebutted by contrary medical opinions in the record.  As such, the Board assigns it a great deal of probative weight.

Finally, the evidence shows that the Veteran does not otherwise have a current or ongoing psychiatric condition.  In that regard, the March 2016 VA examiner concluded that the clinical and objective findings from the examination did not support a current diagnosis.  Indeed, a mental status examination was grossly normal.  Also, the Veteran denied expressly having significant psychiatric issues.  Finally, records for VA treatment received by the Veteran indicate that the Veteran has not reported any ongoing psychiatric problems, and in that vein, repeated depression screens conducted since February 2013 have been negative.

Overall, the evidence shows that the Veteran does not currently have PTSD, adjustment disorder, or any other current psychiatric diagnosis.  To the extent that the Veteran was diagnosed with adjustment disorder with depression and anxiety in July 2009, that disorder was neither sustained during the Veteran's active duty service nor caused by or resulted from his in-service stressors or other in-service event.  As such, he is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.  This appeal is denied. 



ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


